The appellant was convicted of unlawfully carrying a pistol and fined $100.
Two negro women, Sallie Baldwin and Laura Sneed, engaged in a fight. The appellant was sitting in a buggy nearby, and, according to the testimony of Sallie Baldwin, Joe Baldwin, and Louis *Page 628 
Baldwin, the appellant exhibited a pistol during this fight. The Sneed woman, who got the best of the fight, was appellant's sister. She denied that appellant had a pistol, as did her son and the appellant. After the fight Jeff Baldwin went to a store nearby to phone for what he termed "the law." While he was there his wife Sallie Baldwin came; and he testified that she was bleeding about her nose. He said: "We stayed there twenty or thirty minutes trying to get the officers from Taylor; then started up the road towards Kuykendall's house, going there to tell about the trouble. We went up the road towards Mr. Kuykendall's house, and as soon as we left we saw the defendant Williams and Laura Sneed, sitting in the buggy at the road. Sallie told me about the fight while we were at the store. After we had gone up the road about 200 yards from the store she said `You have not even got a pocket knife, and they have got a pistol up there.' We then got out of the road into the field."
The appellant did not hear the remark about the pistol, and insists that the reference to it under the circumstances was reversible error. The bill of exceptions is a reproduction in question and answer form of the notes of the stenographer, which we take occasion to say is a very unsatisfactory way of preparing a bill of exceptions, and should be resorted to only when the character of testimony is such that it is deemed necessary to reproduce it in this form in order to correctly present it. We gather from the bill, however, that while the fight was in progress the witness Jeff Baldwin went to the store, some 200 yards distant, to make a report of the fight to the officers at Taylor; that he was there some twenty or thirty minutes, and while there his wife arrived, the appellant and members of the Sneed family at the time remaining at the scene of the fight; that, failing to get into communication with the officers, Baldwin and his wife started in the direction of the home of a white man named Kuykendall to report the difficulty to him, and while on their way they observed that appellant and his relatives, the adversaries of the Baldwins in the fight, were at a point which would have to be passed by Baldwin and his wife in going to Mr. Kuykendall's residence, and that at this point Sallie Baldwin made the remark complained of, and acting thereon she and her husband abandoned the road and crossed the field.
It was developed that Sallie Baldwin at the store had related the incidents of the fight to her husband, but did not then mention the pistol. It is not claimed that appellant took any part in the fight further than to exhibit his pistol while it was in progress and intimate that he would use it to prevent injury to his sister, Laura Sneed.
The trial court regarded the statement as admissible as resgestae, and as presented we are not able to determine that it was not; but, assuming that the appellant is correct in his contention that it was *Page 629 
not res gestae, we are unable to reach the conclusion that, when taken in connection with the remainder of the record, it is of such importance as to require a reversal of the judgment. In its most hurtful aspect against the appellant it involves the statement of Sallie Baldwin to her husband, Jeff Baldwin, that they, appellant and others were in possession of a pistol. At the time this statement was made the appellant was still upon the scene of the conflict between Sallie Baldwin and Laura Sneed, where according to the State's testimony, he had exhibited the pistol. The beginning of the fight grew out of the fact that Sallie Baldwin had started to Kuykendall's residence to make a report of some controversy with the Sneed people, Laura Sneed giving her a whipping because of this intention. At the time the remark complained of was made the Baldwin woman, accompanied by her husband, was still trying to get to Kuykendall's residence, and the appellant, in company with Laura Sneed, occupied a place along the road which was between Kuykendall's place and the Baldwins. Observing him there they turned off the road, Sallie Baldwin stating at the time in effect that it would not be safe to go there because they had a pistol. She had stated in her testimony previously in positive terms that he had exhibited the pistol during the fight. Several other witnesses had given testimony to the same effect.
There are no other questions requiring consideration.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 24, 1920.